                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KEVIN CAMPBELL,                                           CASE NO. C18-0274-JCC
10                              Petitioner,                    ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                              Respondent.
14

15          This matter comes before the Court sua sponte. In the Court’s recent order dismissing
16   Petitioner’s 28 U.S.C. § 2255 habeas petition (Dkt. No. 27), the Court inadvertently omitted its
17   order on Petitioner’s certificate of appealability, which the Court now addresses.
18          To obtain a certificate of appealability, a petitioner must make a “substantial showing of
19   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard
20   by demonstrating that jurists of reason could disagree with the district court’s resolution of his
21   constitutional claims or that jurists could conclude the issues presented are adequate to deserve
22   encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
23          Petitioner sought to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255,
24   arguing that: he did not knowingly and intelligently enter into his guilty plea; he received
25   inadequate assistance of trial and appellate counsel; and the conditions of supervised release
26   were unconstitutionally broad and vague. (See Dkt. No. 14 at 4–8.) The Court denied Petitioner’s


     ORDER
     C18-0274-JCC
     PAGE - 1
 1   petition because none of Petitioner’s claims were meritorious. (See Dkt. No. 27.) Petitioner has

 2   not made a substantial showing of the denial of a constitutional right because the Court finds that

 3   no reasonable jurist could disagree with its conclusion. Thus, the Court DENIES a certificate of

 4   appealability in this case.

 5           DATED this 30th day of July 2019.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0274-JCC
     PAGE - 2
